        Case 2:18-cv-03437-MAK Document 49 Filed 06/29/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOHN A. CORTESE                            : CIVIL ACTION
                                           :
                   v.                      : NO. 18-3437
                                           :
COMMISSIONER OF SOCIAL                     :
SECURITY                                   :

                                        ORDER
      AND NOW, this 29th day of June 2020, upon considering the Claimant’s Motion to alter

or amend judgment (ECF Doc. No. 47), and for reasons in the accompanying Memorandum, it is

ORDERED the Claimant’s Motion (ECF Doc. No. 47) is DENIED.




                                                _________________________
                                                KEARNEY, J.
